—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered December 19, 1990, convicting defendant, upon his guilty plea, of attempted murder in the second degree, reckless endangerment in the first degree, and endangering the welfare of a child, and sentencing him to concurrent terms of 4 to 12 years, 21ó to 7 years, and a definite 1 year term, respectively, unanimously affirmed.
Defendant’s motion to vacate the judgment pursuant to CPL 440.10 on the ground that he did not receive effective assistance of counsel was properly denied without a hearing since the record revealed that there was no reasonable possibility that defendant’s allegations were true (CPL 440.30 [4] [d]; see, People v Satterfield, 66 NY2d 796, 799). The trial court did not abuse its discretion in sentencing defendant pursuant to the plea bargain, where he received a sentence slightly above the permissible minimum for the violent acts perpetrated. Concur —Murphy, P. J., Kuperman, Asch and Nardelli, JJ.